ICJ_005_Fisheries_GBR_NOR_1951-12-18_JUD_01_ME_02_FR.txt. 154

OPINION INDIVIDUELLE DE M. HSU MO
[Traduction].

Je suis d’accord avec la Cour sur sa conclusion que la méthode
des lignes droites, employée par le décret royal norvégien du
12 juillet 1935 pour la délimitation de la zone de pêche, n’est pas
contraire au droit international. Mais je regrette de ne pouvoir
partager l'opinion de la Cour selon laquelle les lignes droites de
base fixées par ce décret sont toutes conformes aux principes du
droit international.

Ii est nécessaire de faire ressortir le fait que la méthode employée
par la Norvège pour délimiter sa mer territoriale du nord, en tirant
des lignes droites de point en point, d’île en île, constitue une
déviation de ce qui me paraît être une règle générale de droit inter-
national, à savoir que, hormis le cas des baies et des îles, il faut en
principe mesurer la ceinture des eaux territoriales à partir de la
ligne de côte à marée basse. Dans certaines conditions, le droit
international permet de s’écarter de cette règle générale. Lorsque
ces déviations peuvent se justifier, les autres Etats sont dans l’obli-
gation de les reconnaître. La Norvège est fondée à faire usage de la
méthode des lignes droites, à raison de ses conditions géographiques
particulières et d’une pratique antérieure constante à laquelle a
acquiescé la communauté internationale dans son ensemble. A
défaut de tels faits physiques et historiques, il faudrait tenir pour
contraire au droit international la méthode employée par la Norvège
dans son décret de 1935. Donc, en examinant la question de la
validité ou de la non-validité des lignes de base que la Norvège a
tracées, il faut se souvenir qu'il y a lieu de prendre en considération
non pas tant l’application directe de la règle générale que l'ampleur
de la déviation apportée à cette règle générale. Il s’agit dans chaque
cas de savoir dans quelle mesure la ligne s’écarte de la configuration
de la côte et si une telle déviation, en vertu du système dont, comme
le dit à juste titre la Cour, la Norvège a fait la preuve, doit être
reconnue comme étant nécessaire et raisonnable.

Par conséquent, il n’est pas possible de procéder 4 un examen de
chaque ligne de base en laissant complètement de côté la ligne de
la côte. Quelle que soit la manière de déterminer la ceinture des
eaux territoriales, il reste toujours vrai que la mer territoriale doit
son existence à la terre et n’en peut être complètement détachée.
La Norvège elle-même reconnaît que les lignes de base doivent être
tracées d'une manière raisonnable et doivent se conformer à la
direction générale de la côte.

Adoptée par la Norvège elle-même et constituant un des éléments
du système établi par celle-ci, l'expression « se conformer à la direc-
tion générale de la côte » ne devrait pas recevoir une interprétation

42
OPINION INDIVIDUELLE DE M. HSU MO 155

trop libérale, libérale au point d'ignorer presque complètement la
ligne de la côte. On ne saurait l’interpréter comme signifiant que la
Norvège est libre de tracer des lignes droites de la manière qui lui
plait, à condition qu'elles n’équivalent pas à une déformation voulue
du contour général de la côte considérée dans son ensemble. Il faut
l'interpréter à la lumière des conditions locales pour chaque secteur
à l’aide d’une carte à relativement grande échelle. Si les termes
«se conformer à la direction générale de la côte » ont un sens juridi-
que quelconque, ils doivent signifier que les lignes de base, pour
être droites, n’en doivent pas moins suivre autant que possible la
configuration de la côte et ne devraient pas sans nécessité ou raison
traverser de grandes étendues d’eau sans tenir compte des côtes ou
îles qui s’y trouvent.

Examinant les divers secteurs de la mer territoriale, telle qu’elle
a été délimitée par le décret de 1935, je constate deux cas évidents
où l’on ne peut considérer le tracé de la ligne de base comme justifié.
Il s’agit de la ligne de base entre les points II et 12, qui traverse
le Sverholthavet, et de la ligne de base entre les points 20 et 21,
qui traverse le Lopphavet.

Dans le premier cas, la ligne de base, dont la longueur atteint
39 milles, enferme, comme eaux intérieures norvégiennes, un
large espace de mer. La question a résoudre ici est celle de
savoir s’il faut considérer cette ligne comme la ligne de fermeture
d’une baie, ou s’il s’agit simplement d’une ligne reliant un point
de base à un autre. Dans la première hypothèse, il sera nécessaire
de décider si la région en cause constitue une baie au sens du droit
international. À mon avis, cette région groupe un ensemble de baies,
petites et grandes, huit en tout, mais elle ne constitue pas une
baie en elle-même. Elle ne constitue pas une baie en elle-même
tout simplement parce qu’elle ne présente pas la forme d’une baie.
Traiter comme une seule entité un certain nombre de baies
adjacentes et ignorer ainsi complètement leurs lignes de fermeture
respectives, conduirait à créer une baie artificielle et fictive qui
ne répondrait pas aux conditions d’une baie soit au sens physique,
soit au sens juridique. Aucune règle de droit international n'autorise
la création de baies de cette nature.

Selon l'agent du Gouvernement norvégien, le fait que la péninsule
du Sverholt avance dans les eaux dont il s’agit, formant ainsi les
deux fjords de Laksefjord et de Porsangerfjord, ne saurait enlever
à ces eaux leur caractère de baie. Mais du point de vue géographique
et juridique, c’est précisément l'existence de cette péninsule qui
fait de ces deux fjords des baies séparées et distinctes ; c'est ce fait,
avec les saillants des plus petites péninsules situées de chaque côté
des deux fjords, qui confère à cette partie de la côte (le secteur
situé entre les points 11 et 12) le caractère non d’une baie, mais
simplement d’un infléchissement, d’une grande concavité formée par
les lignes de fermeture de plusieurs baies indépendantes. La nature
ayant créé un certain nombre de baies voisines mais distinctes

43
OPINION INDIVIDUELLE DE M. HSU MO 156

l’une de l’autre, l'État riverain ne saurait, par un acte de sa
souveraineté, les transformer en une seule baie en traçant une
‘longue ligne entre les deux points extrêmes.

Si la ligne de base du Sværholthavet n'est pas la ligne de ferme-
ture d’une baie, elle ne peut nécessairement être que l’une des
lignes droites reliant un point de base à un autre. Mais alors, je ne
vois pas comment cette ligne peut être considérée comme conforme
à la direction générale de la côte. Pour suivre la configuration
générale de la côte, elle devrait tenir compte tout au moins de
certains des points qui sont les points de départ ou d'arrivée des
lignes de fermeture des baies qu’elle enferme actuellement. Laisser
de côté tous les points de terre situés entre les deux points extré-
mes 11 et 12, et enclore toute la concavité en traçant une seule ligne
de longueur excessive équivaudrait a utiliser la méthode de la ligne
droite pour reporter plus au large les quatre milles de la mer terri-
toriale. Appliquer ainsi la méthode ne saurait, à mon avis, être
considéré comme raisonnable.

Dans le cas du Lopphavet, la ligne qui relie les points 20 et 21
et qui a une longueur de 44 milles affecte une zone de mer de
quelques centaines de milles carrés. La Norvège ne prétend pas
que cette étendue d’eau soit une baie, et, en effet, même avec un
effort d'imagination, on ne saurait la considérer comme une baie.
Le Lopphavet n'étant pas une baie, il n’y a pas de motif juridique
qui permette a la ligne de base de ne pas tenir compte des deux iles
importantes de Loppa et de Fuglôy, dont chacune forme une unité
du « skjergaard ». En laissant de côté ces deux îles, la ligne de base
s’écarte de toute évidence trop de la direction générale de la côte.
Pour ce motif, on ne saurait la considérer comme justifiable.

L'agent du Gouvernement norvégien a fait observer en plaidoirie
que le bassin du Lopphavet conduisait à l’Indreleia, qui doit être
considéré comme faisant partie des eaux intérieures norvégiennes.
Je ne pense pas que l’Indreleia ait rien à faire avec la région dont
il s’agit. En effet, l’Indreleia, d’après les cartes produites par le
Gouvernement norvégien, traverse le Kaagsund entre les îles
d’Arnéy et de Kaagen et se dirige vers le nord et le nord-est, entre
les îles de Loppa et de Loppakalven d’une part, et le continent
de l’autre, s’infléchissant finalement vers le S6réysund. Il ne traverse
absolument pas le Lopphavet au delà des îles d’Arnéy, de Loppa
et de Sürüy. En conséquence, il n’emprunte aucune partie de
l'immense étendue de ce secteur que la longue ligne de base enclôt
comme eaux intérieures norvégiennes.

J'ai examiné jusqu'ici la question de la validité des deux lignes
de base, celle qui affecte le Sværholthavet et celle qui concerne
le Lopphavet, en me plaçant exclusivement au point de vue de
leur conformité ou de leur non-conformité avec la direction générale
de la côte. Il me reste à considérer si la Norvège peut fonder sur
des motifs historiques sa prétention sur ces deux régions. À mon

44
OPINION INDIVIDUELLE DE M. HSU MO 157

avis, et malgré tous les documents produits par elle, elle n’est pas
parvenue à démontrer l’existence d’un titre historique sur les eaux
dont il s’agit.

A l'appui d’un titre historique, la Norvège a invoqué la pêche
habituelle, pratiquée par la population locale, et l'interdiction de
pêche aux étrangers. En ce qui concerne la pratique de la pêche
par les habitants de la côte, il me suffit de faire remarquer que
des personnes privées, prenant elles-mêmes l'initiative de certaines
entreprises, dans leur propre intérêt et sans délégation d'autorité
de leur gouvernement, ne sauraient conférer un droit de souverai-
neté à l’État, même si le temps s’est écoulé et même en l'absence
de réaction violente de la part de ressortissants étrangers. Quant
à l'interdiction de pêche aux étrangers, édictée par le Gouverne-
ment norvégien, il s’agit là indiscutablement d’une espèce d'activité
étatique qui milite en faveur de la prétention norvégienne fondée
sur la prescription. Mais les rescrits dont elle se prévaut con-
tiennent un vice fatal: le manque de précision. En effet, ils ne
parviennent pas à montrer quels sont les espaces de mer précis et
bien définis auxquels l’interdiction s’appliquait et sur lesquels elle
a été réellement mise en vigueur. Or, la précision est essentielle
à une prétention, déduite de la prescription, sur des espaces de
mer qui, sinon, seraient compris dans la haute mer.

En ce qui concerne les autorisations de pêche accordées à trois
reprises, vers la fin du xvurmé siècle, par le roi de Danemark
et de Norvège, à Erich Lorch, lieutenant de vaisseau de la
marine de Danemark et de Norvège, je ne les crois pas suffisantes
pour conférer à la Norvège un titre historique sur le Lopphavet.
En premier lieu, l'octroi par le souverain de Danemark et de Norvège,
à l’un de ses propres sujets, de ce qu’à l’époque on crut être un
privilège spécial, ne saurait être considéré comme preuve con-
cluante de l'acquisition sur le Lopphavet d’un titre historique
opposable à tous les États étrangers. En second lieu, les conces-
sions étaient limitées aux espaces d’eau situés près de certains
rochers et ne couvraient pas l’ensemble de la région du Lopphavet.
Enfin, il n’y a pas de preuve que les concessions aient été exploitées
de manière à exclure toute participation d'étrangers pendant une
période suffisamment prolongée pour que le Gouvernement nor-
végien puisse en tirer, sur le Lopphavet, certains droits au titre
de la prescription.

J'arrive donc à la conclusion que ni le critère de la conformité
avec la direction générale de la côte ni les motifs historiques ne
permettent de justifier, d’après les principes du droit international,
les deux lignes de base tirées respectivement à travers le Svær-
holthavet et le Lopphavet.

(Signé} Hsu Mo.

45
